Citation Nr: 0532710	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  01-07 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke.  

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for residuals of a stroke, and found no new and material 
evidence had been presented to reopen his service connection 
claim for hearing loss.  The veteran subsequently initiated 
and perfected appeals of these determinations.  In March 
2005, the veteran testified before the undersigned Acting 
Veterans Law Judge.  

The veteran also perfected an appeal of the RO's December 
2003 denial of service connection for depression.  However, 
during testimony at his March 2005 personal hearing, the 
veteran withdrew that issue from consideration by the Board.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.

2.  The veteran did not incur a stroke or related 
cerebrovascular disability during military service, or within 
a year thereafter.  

3.  In an August 1991 decision, the Board denied the 
veteran's application to reopen his service connection claim 
for hearing loss, and the veteran did not appeal this 
determination.

4.  The evidence submitted since the August 1991 Board denial 
of the veteran's service connection claim for hearing loss 
does not bear directly and substantially upon the specific 
matter under consideration and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of that claim.


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
residuals of a stroke have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5013A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).  

2.  The Board's August 1991 decision denying the veteran's 
application to reopen his service connection claim for 
hearing loss is final.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2005).  

3.  Evidence submitted since the Board's August 1991 decision 
is not new and material with respect to the claim for service 
connection for hearing loss, and the claim for that benefit 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
his claimed benefits via RO letters issued in May 2001, 
December 2002, and January 2004; and the rating decisions, 
statements of the case (SOCs), supplemental statements of the 
case (SSOCs) issued since 2000 to the present.  In addition, 
these documents provided the veteran with specific 
information relevant to the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  In this respect, the Board notes that all private 
medical treatment records made known to VA have been 
obtained.  The veteran was also notified of the above 
development via the RO's letters and other mailings to the 
veteran.  The RO has also obtained the veteran's medical 
treatment records and examination reports from the Detroit 
and Ann Arbor VA medical centers, where he has received 
treatment.  Thus, the Board finds that no additional 
evidence, which may aid the veteran's claims or might be 
pertinent to the bases of the claims, has been identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.    

The Board notes that the veteran has reported receiving 
Social Security Disability benefits, and the evidence 
associated with this award has not yet been obtained.  
However, at his March 2005 hearing, the veteran stated that 
he was awarded such benefits based on a heart valve defect.  
However, there is no indication that the Social Security 
records would include any medical opinion linking the claimed 
stroke residuals to service.  Therefore, obtaining such 
records would serve no useful purpose and would only result 
in unnecessary delay of the veteran's appeal.  

The Board also finds that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Although the VA 
notices that were provided to the appellant do not contain 
the "fourth element" per se, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  By the 
informational letters, the rating decisions, the SOCs and the 
SSOCs, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claims discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.  In March 
2005, the veteran submitted additional medical evidence, not 
previously considered by the RO, directly to the Board.  
However, he also submitted a waiver of consideration of such 
evidence by the RO, the agency of original jurisdiction.  
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in April 2001) 
prior to VCAA notice being provided to the veteran.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless 
error.  Although the notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

II. Service connection - Residuals of a stroke

The veteran seeks service connection for residuals of a 
stroke.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  Service 
connection may also be awarded for certain disabilities, such 
as arteriosclerosis or cardiovascular disease, which manifest 
to a compensable degree within a statutorily-prescribed 
period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

For the reasons to be discussed below, service connection for 
residuals of a stroke must be denied, as the veteran has not 
demonstrated such a disability was incurred in or aggravated 
by military service, or within a year thereafter.  

At the time he was examined for military service in December 
1965, no cardiovascular or cerebrovascular disabilities were 
noted.  The veteran sought treatment on several occasions 
beginning in April 1966 for headaches.  He was given 
medication.  In May and June 1966, the veteran underwent a 
series of psychiatric and neurological consultations 
resulting in a diagnosis of organic brain syndrome.  He was 
noted to display severe anxiety and a speech impediment.  In 
June 1966, he sought treatment for possible heat exhaustion 
after reporting he "almost blacked-out."  Heat exhaustion 
was diagnosed and he was given water and salt tablets.  He 
was subsequently separated from military service in October 
1966 for an inadequate personality disorder and organic brain 
syndrome, which was determined to have existed prior to 
service.  A September 1966 service separation medical 
examination was negative for any cardiovascular or 
cerebrovascular disabilities.  

Subsequent to service, the veteran sought treatment for 
various respiratory complaints; however, the post-service 
medical treatment records reflect no indications of a 
cerebrovascular accident or cardiovascular related disability 
within a year following service.  Additionally, while the 
veteran has received extensive medical treatment from both VA 
and private medical examiners since 1966 to the present, no 
such examiner has confirmed a cerebrovascular accident or 
similar arterial disorder during service or within a year 
thereafter.  In the absence of any competent evidence that 
the claimed disability was incurred during military service 
or within a year thereafter, service connection for residuals 
of a stroke must be denied.  

The veteran has also offered his own contentions regarding 
the occurrence of a cerebrovascular accident during military 
service or within a year thereafter; however, he is not a 
medical professional and as such his statements regarding 
medical diagnoses and/or etiology are not binding on the 
Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for residuals of a stroke, as 
the evidence does not indicate such a disability was incurred 
during military service or within a year thereafter.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. New and material evidence - Hearing loss

The veteran seeks to reopen his service connection claim for 
hearing loss.  In an August 1991 decision, the Board found 
new and material evidence had not been presented to reopen 
this claim, and denied his application to reopen.  The 
veteran did not initiate a timely appeal of this decision, 
and it became final.  38 U.S.C.A. § 7104 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For applications to reopen received prior 
to August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In denying the veteran's prior application to reopen his 
claim in  1991, the Board found no evidence of chronic 
hearing loss sustained either in service, or within a year 
thereafter.  The Board noted in its August 1991 decision that 
while the veteran had reported a temporary hearing loss of a 
day's duration during service, his audiometric findings at 
service separation in September 1966 were within normal 
limits.  Additionally, the evidence of record did not reflect 
sensorineural hearing loss within a year following service.  

In support of his application to reopen, the veteran has 
submitted copious private medical records, and additional VA 
medical treatment records have been obtained by the RO.  
However, for the reasons to be discussed below, this evidence 
is not new and material, and the veteran's service connection 
claim therefore may not be reopened.  

The private and VA medical treatment records received since 
the Board's 1991 decision are new, in that they were not of 
record at the time of the prior denial; however, by merely 
confirming a current diagnosis of hearing loss, they are 
cumulative and redundant of evidence previously considered by 
VA decisionmakers.  In the Board's 1991 decision, it was 
readily conceded by VA that the evidence of record, such as a 
January 1989 VA examination, confirmed a current diagnosis of 
"mild high frequency sensorineural hearing loss in both 
ears."  Thus, additional medical evidence merely confirming 
a current diagnosis of hearing loss is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Overall, the Board must conclude that 
neither the VA nor private medical treatment records 
submitted since 1991 constitute new and material evidence.  

In reviewing the evidence received subsequent to the last 
final decision by VA, the Board notes that several records, 
including a January 1996 private examination report and a 
July 1999 VA examination report, reflect the veteran's 
reported history of noise exposure during service.  However, 
lay assertions, merely transcribed by a medical expert, do 
not amount to new and material evidence.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  While the veteran related on 
both occasions a history of noise exposure during service, 
neither examiner suggested the veteran's current hearing loss 
was related to such exposure.  Therefore, in that they only 
confirm a current diagnosis of hearing loss, these records do 
not amount to new and material evidence.  

The veteran has also offered his own contentions that his 
current hearing loss began during military service; however, 
these statements are also not new and material evidence.  As 
a layperson, his statements regarding medical causation, 
etiology, and diagnosis do not constitute new and material 
which is binding on the Board.  See Moray v. Brown, 5 Vet. 
App. 211 (1993).  The Board also observes that the veteran's 
current contentions are essentially similar to those 
considered and rejected by the Board in the 1991 denial and 
are thus not new, but are cumulative and redundant.  

In conclusion, the veteran has not submitted new and material 
evidence to reopen his claim for service connection for 
hearing loss.  In the absence of the submission of new and 
material evidence, his application to reopen this claim must 
be denied.  


ORDER

Entitlement to service connection for residuals of a stroke 
is denied.  

The veteran's application to reopen his service connection 
claim for hearing loss is denied.  


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


